                            Case 4:21-cr-00005-LPR Document 21 Filed 08/19/21 Page 1 of 6
AO 245B (Re-v. 09il 9)   Judgment in a Criminal Case
                                                                                                                           u   FILED
                         Sheet I
                                                                                                                    EAsreJ;,,Od~7rR,J_cr couRr

                                                                                                                           ,192;2
                                                                                                                                     ICT ARKANSAS


                                             U.NITED STA.TES DISTRICT_ C OURT
                                                                            .                                      TAMM        .0
                                                                 Eastern District of Arkansas                    By:_          ~           CLERK
                                                                              )                                                             DEPCLER-K
               UNITED STATES OF AM.ERICA                                      )       JUDGMENT IN A CRIMINAL CASE
                                     V.                                       )
                                       ,. ,
                            PATRICK TOY·:·                                    )
                                                                              )       Case Number: 4:21-CR-00005-001 LPR
                                                                              )       USM Number: 31572-509
                                                                              )
                                                                              )      ___ Thomas H. Dundon (retained)
                                                                              )       Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)            1 of the Information
D pleaded nolo contendere to count(s)
  which was accepted by the coutt.
D was found guilty on count(s)
  after a plea ofno\ guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                          Offense Ended
18 U.S.C. § 1001(a)(2)              Making a False Statement, a Class D Felony                                 8/31/2017             1




       The defendant is sentenced as provided in pages 2 through                6
                                                                             - - - - of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

• Count(s)       -------------
                                                           Dis         Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pav restitution,
the defenaa.nt must notify the court and United States attorney of material changes in economic circumstances.                           ·

                                                                                                              8/18/2021
                                                                             Date of Imposition of.Judgment



                                                                             ----~~~
                                                                             Signature of Judge




                                                                                          Lee P. Rudofsky, United States District Judge
                                                                             Name and Title of Judge


                                                                                    6-l c:::;. ~oa:_ .____________
                                                                             Date
AO 2458 (Rev. 09/19)
                          Case 4:21-cr-00005-LPR Document 21 Filed 08/19/21 Page 2 of 6
                       Judgment in a Criminal Case
                       Sheet 4-Probation
                                                                                                       Judgment-Page _ _2___ of          6
 DEFENDANT: PATRICK TOY
 CASE NUMBER: 4:21-CR-00005-001 LPR
                                                             PROBATION
 You are hereby sentenced to probation for a term of:

      THREE (3) YEARS




                                                     MANDATORY CONDITIONS
 1.  You must not commit another federal. state or local crime.
 2.  You must not unlawfully possess a controlled substance.
 3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as determined by the court.
             0 The above drug testing condition is suspended, based on the court's dete1mination that you pose a low risk of future
                 substance abuse. (check /fapplicable)
 4.   ~ You must cooperate in the collection of DNA as directed by the probation officer. (check /fapplicab/eJ
 5.   0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work. are a student, or were convicted of a qualifying offense. (check !fapplicable)
 6.   0 You must participate in an approved program for domestic violence. (check ifapplicable)
 7.   0 You must make restitution in accordance with 18 UOS.C. §§ 2248. 2259. 2264. 2327. 3663. 3663A, and 3664. (check //applicable)
 8.  You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9.  If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines, or special assessments.


 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                         Case 4:21-cr-00005-LPR Document 21 Filed 08/19/21 Page 3 of 6
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4A - Probation
                                                                                                  Judgment-Page   -~3~_        of   --~6~--
DEFENDANT: PATRICK TOY
CASE NUMBER: 4:21-CR-00005-001 LPR

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, repott to the court about, and bring about improvements in your conduct and condition.

].     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 how·s of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you wil I receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must repott to the probation officer as instructed.
~


-' ·   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pem1ission from the
       comt or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       atTangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation ofticer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. ff you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
IO.    You must not own, possess, or have access to a firearm. ammunition. destructive device, or dangerous weapon (i.e., anything that was
       designed. or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
I I.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the pem1ission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Oven,iew of Probation and Supervised ·
Release Conditions, available at: www.uscoutts.gov.

Defendant's SignatUl'e                                                                                     Date
                         Case 4:21-cr-00005-LPR Document 21 Filed 08/19/21 Page 4 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4D - Probation
                                                                                           Judgment-Page ----~- of ___€,__ _
DEFENDANT: PATRICK TOY
CASE NUMBER: 4:21-CR-00005-001 LPR

                                          SPECIAL CONDITIONS OF SUPERVISION
 1. Defendant must perform two hundred fifty (250) hours of community service during the his term of probation. The
 probation officer will supervise the participation in the program by approving the program (agency, location, frequency of
 participation, etc.). Defendant must provide written verification of completed hours to the probation officer.

 2. Defendant must pay to the U.S. District Clerk a fine in the amount of $160,000. The fine will be payable immediately to
 the U.S. District Clerk. Beginning the first month of probation payments will be 25 percent per month of your monthly gross
 income. Interest is waived.

 3. Defendant must provide the probation officer with access to any requested financial information (including unexpected
 financial gains) and authorize the release of any financial information. The probation office may share financial information
 with the U.S. Attorney's Office.

 4. Defendant must not incur new credit charges or open additional lines of credit without the approval of the probation
 officer unless all criminal penalties have been satisfied.
                          Case 4:21-cr-00005-LPR Document 21 Filed 08/19/21 Page 5 of 6
AO ~45B (Rev. 09/19)   Judgrnenr in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                                 Judgment -   Page       5    of        6
 DEFENDANT: PATRICK TOY
 CASE NUMBER: 4:21-CR-00005-001 LPR
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                  Fine                          AVAA Assessment*              JVT A Assessment**
 TOTALS            $   100.00               $                           $    160,000.00                s                             s

 D    The detennination of restitution is deferred until
                                                         -----
                                                               . An Amended .Judgment in a Criminal Case (AO 245C) will be
      entered after such dete1mination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      lfthe defendant makes a partial payment. each payee shall receive an. approximatelv proportioned P.ayment, unless specified otherwise in
      the priority or~er or perc~ntage payment column below. However, pursuant to I s·u.S.C. § 36640). all nonfederal victims must be paid
      before the United States 1s paid.

 Name of Pavee                                                 Total Loss***                           Restitution Ordered           P1·iority or Percentage




 TOTALS                               $                         0.00                $                            0.00
                                                                                        ----------


 D     Restitution amount ordered pursuant to plea agreement $
                                                                             ----------
 D     The defendant must pay interest on restitution and a fine of more than $2.500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 36J2(g).

 D     The court dete1mined that the defendant does not have the ability to pay interest and it is ordered that:

       Ill   the interest requirement is waived for the        Ill    fine     D    restitution.

       D the interest requirement for the           D fine           D restitution is modified as follows:

 * Amy~ Vicky, <!11~ Andy Chilg P9moiraph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for V1ct1ms ofTrafhckmg Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110. 1 lOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.                                           -
AO 245B (Rev. 09/19)
                           Case 4:21-cr-00005-LPR Document 21 Filed 08/19/21 Page 6 of 6
                        Judgm.:nt in a Criminal Case
                        Sheet 6 - Schedule of Payments
                                                                                                             Judgment -   Page __6___ of _ _6__
 DEFENDANT: PATRICK TOY
 CASE NUMBER: 4:21-CR-00005-001 LPR

                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     l!ll    Lump sum payment of S _..160, 100.-'-'.0C--'O'--- due immediately. balance due

               D     not later than                                    , or
               D     in accordance with    D C,          D D,      D    E,or     Ill   F below; or

 B     D       Payment to begin immediately (may be combined with              • c,        D D, or     D F below); or

 C     D       Payment in equal - - - - ~ (e.g., weekly, mo11th(v, quarrerM installments of $ ____ over a period of
              __ _ _ __ (e.g., mo11ths or yea~s). to commence _ _ _ _____ (e.g.. 30 or 6n daysi after the date of this judgment; or

 l)    D Payment in equal            _ _ _ _ _ (e.g.. weekly, monrh(v, quarterly) installments of $ _ _ _ _ over a period of
                             (e.g.. months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

 E     D       Payment during the tenn of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     lil) . Special instructions regarding the payment of criminal monetary penalties:
               The fine will be payable immediately to the U.S. District Clerk. Beginning the first month of probation payments will
               be 25 percent per month of monthly gross income. Interest is waived.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetarv penalties is due during
 the period of imprisonment. All criminal monetarv penafiies, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                      Joint and Several             CoJTesponding Payee,
       (inc/11di11g defendanr n11mbe1~                          Total Amount                      Amount                       if appropriate




 D     l11e defendant shall pay the cost of prosecution.

 D     TI1e defendant shall pay the following comt cost(s):

 D     111e defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, ( 4) AV AA assessment,
 (5J fine i?rincipal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (l 0) costs, mcluding cost of
 prosecution and court costs.
